December 31, 1924. The opinion of the Court was delivered by
The defendant was indicted and tried in the county court of Greenwood County upon the charge of manufacturing whiskey. At the close of the testimony the defendant moved for a directed verdict upon the ground that there was no testimony to go to the jury to support a verdict against him. The motion was refused, the jury rendered a verdict of guilty, and the defendant was sentenced to 12 months' imprisonment. From the judgment and sentence he appealed to the Circuit Court which dismissed the appeal, and now appeals to this Court from the judgment of the Circuit Court.
The exceptions raise several questions which we do not deem it necessary to discuss in view of our conclusion as to the exception assigning error in the refusal of the county court to direct a verdict in favor of the defendant.
The circumstances of the case were as follows:
The officers of the law had located a still near Coronaca, in Greenwood County, about 12 miles from the home of the defendant; on the morning of January 11, 1923, between 11 and 12 o'clock, the Sheriff of the county, accompanied by the mayor of Coronaca and two other white men, approached the place where the still was, and found it in full blast; they saw two white men and a negro working at the still; one of the white men was a rather large man, wearing a heavy McIntosh coat; the other white man was a small man, in his shirt sleeves; all three ran as the raiding party approached; neither the Sheriff nor any one of the party recognized the defendant as one of the men who ran away from the still; a coat and sweater were found at the place; the coat had on the inside the tailored initials "J.D.K.," and laundry marks "J.M.K.," and "J.K."; the white man in white shirt was about the size of the defendant.
Practically the only circumstance to connect the defendant with the operation was the coat with his initials upon it. *Page 163 
Although the defendant lived 12 miles from the still, on the opposite side of the city of Greenwood from it, no witness located him going to or coming from the direction of Coronaca. The Sheriff had known the defendant "for six or seven years, and probably longer"; the admitted implication of the defendant in other liquor transactions indicates an intimate acquaintance with the Sheriff; he not only failed to recognize him, but identified the shirt-sleeve fugitive as another man. One of the others of the raiding party had known the defendant two or three years, and, although they had a full view of the operators at work around the still before the game was flushed, not one of them identified the defendant.
Not a single other circumstance, with the exception of the very weak testimony of one witness that there was not "much difference in the size," connects the defendant with the crime. Considering, then, that the State's case rested upon the single circumstance of the initialed coat, we do not think that evidence measured up to the standard of circumstantial evidence, that it must "point so conclusively to guilt as to exclude every other reasonable hypothesis."State v. Wade, 95 S.C. 387; 79 S.E., 106
We are not influenced by the explanation made by the defendant of the initialed coat, which he admits at one time belonged to him; but it certainly presented a "reasonable hypothesis" consistent with his innocence, which made the circumstance unreliable as the basis of a conviction.
Under rule 27 this Court, in reversing an order refusing to direct a verdict, exercises its discretion in either remanding the case for such direction, or for a new trial, and in the case of a palpable defect in the State's case, in the interest of the administration of justice, the latter course is to be preferred.
The judgment of this Court is that the judgment of the Circuit Court be reversed, and that the case be remanded *Page 164 
to that Court, with directions to sustain the appeal of the defendant from the judgment of the County Court, and to remand the case to that Court for a new trial.
MESSRS. JUSTICES WATTS and FRASER concur.
MR. CHIEF JUSTICE GARY did not participate.